PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/801,618
Filing Date: 26 Feb 2020
Appellant(s): SMITH et al.



__________________
Andrew M. Waxman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 October 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 February 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The Appellant argues on page 11 of the Brief, “However, the Examiner’s assertions that the extended period “held at the logic value” of Redman-White is “equivalent to” the “consecutive transmissions of the same logic values” is generally unsupported by reasonable rationale, at least because Redman-White is generally silent regarding the duration of this time interval and such an interpretation is contrary to the disclosure of Redman-White.”
The argument is not persuasive. Redman-White teaches in paragraph [0006]: 
“Hence it is desirable to be able to sense the minimum and maximum optical outputs corresponding to logic ‘1’ and logic ‘0’ during data bursts on a near continuous basis.”  
In paragraph [0065]: 
“a known logical value is held for an extended period T3 502. ... The duration of this logical value holding period 502 is made to be sufficient for the monitor channel output 105 to be able to settle to a substantially accurate measurement result.”
 And in paragraph [0066]: 
“It is advantageous that the control system so comprised measures the steady state optical values for both logical `1` and logical `0`.”
The phase “held for an extended period” strongly suggests that the same logic value is being transmitted consecutively.

The Appellant argues on page 12 of the Brief, “As noted above, in ‘relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.’ However, the Examiner has not established that the held signal ‘inherently’ includes the Examiner’s asserted characteristics. For example, the Examiner has not established that applying “sampling clock signal” to the held periods 503 and/or 504 must “necessarily flow” from the combination of prior art, particularly in view of the data transmission period having ended, or that a sub-division of the held period must ‘necessarily flow’ from the combination of prior art.”
The argument is not persuasive. All the Examiner wanted to explain to the Appellant was that a high level for a long period of time can be interpreted as a consecutive transmissions of a logic '1'.
The Appellant argues on page 13 of the Brief, “Examiner does not provide source, citation, or rationale regarding how the modification would be expected to accomplish this outcome.” The argument is not persuasive. The Examiner realizes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any 
The Appellant argues on page 13 of the Brief, “Moreover, even assuming arguendo that the Examiner’s motivation was sufficient to be considered more than merely conclusory, which is not admitted, the Examiner does not properly consider DeCusatis in its entirety when combining the cited art in the manner required by claim 1” and concludes that DeCusatis “teaches away from the Examiner’s combination, as DeCusatis clearly indicates that it is impossible to obtain “substantially accurate measurements outside of a lab.” The argument is not persuasive. First, the claims do not mention about any accuracy requirements. Second, the statement of DeCusatis “extinction ratio that, in accordance with existing measurement approaches, can only be made accurately in a lab or manufacturing environment with an expensive digital oscilloscope or similar equipment” does not prohibit one to measure extinction ratio. Instead, it may interpreted to encourage one to find new measurement approaches. Third, what is not possible in the year 2005 may be possible in the year 2018. Fourth, if the inventors of instant appellant can measure extinction ratio outside of a lab, there is no reason to expect that nobody else can do it.
The Appellant argues on page 14 of the Brief, “Moreover, even assuming arguendo that the Examiner’s motivation was sufficient to be considered more than ‘merely conclusory,’ which is not admitted, Appellants note, based on a comparison of Redman-White and Brown, that using the average power of a ‘preamble’ to determine the OMA is likely to result in a determination that does not accurately reflect the state of the optical network unit. For example, Redman-White discloses ‘[monitoring] the transmitted output power is even more challenging in an optical 
useful information for a system controlling the laser's optical output power’ in view of id. at [0082] (‘Said gating signal 801 is configured to become active only after the expected settling time of the monitor channel output resulting from the start of the data burst’)).”
The argument is not persuasive. Again, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHI K LI/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        
Conferees:
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637                                                                                                                                                                                                      
/KENNETH N VANDERPUYE/Supervisory Patent Examiner, Art Unit 2636                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.